Oo Oa AN Dn nA & W NYO KF

NO NO NY NO NY NY NY NO NO RFR RF RF Fe RFR Ree Re
on Dn Un & WY NY KF OD UO WAN DA & WY NY KF OC

 

Case 2:20-cv-04746-JGB-KS Document 4 Filed 06/05/20 Page1of1 Page ID #:108

O
JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

DANIEL HARPER, ) NO. CV 20-4746-JGB (KS)
Petitioner, )
v. )

) JUDGMENT

CALIFORNIA DEPT. OF )
CORRECTIONS AND )
REHABILITATION; C/O WINFELD, )
Respondents. )

 

Pursuant to the Court’s Order,

IT IS ADJUDGED that that this action is dismissed without prejudice.

DATE: June 5, 2020 AG g /

 

er G. BERNAL
une STATES DISTRICT JUDGE

 

 
